
	
		II
		Calendar No. 858
		110th CONGRESS
		2d Session
		S. 1566
		[Report No. 110–403]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Inhofe (for himself,
			 Mr. Craig, and Mr. Thune) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 27, 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Oil Pollution Act of 1990 to
		  improve that Act, and for other purposes.
	
	
		1.Audits and reports
			(a)In GeneralTitle I of the Oil Pollution Act of 1990
			 (33 U.S.C. 2701 et seq.) is amended by adding at the end the following:
				
					1021.Audits and reports
						(a)AuditsNot later than April 30 of the fiscal year
				in which this section is enacted, and every 2 years thereafter, the President
				shall provide to the Committee on Environment and Public Works of the Senate
				and the Committee on Transportation and Infrastructure of the House of
				Representatives an audit conducted by the Comptroller General of the United
				States that includes a detailed accounting of all funds from the Fund in excess
				of $100,000 that are—
							(1)disbursed by the National Pollution Funds
				Center; and
							(2)administered and managed by the receiving
				agencies, including final payments made through agencies, contractors, and
				subcontractors.
							(b)ReportsNot later than February 28 of the fiscal
				year in which this section is enacted, and every February 28 thereafter, the
				Secretary, the Secretary of the Interior, the Secretary of Transportation, the
				Administrator of the Environmental Protection Agency, and the heads of any
				other Federal agencies that, during the preceding fiscal year, received funds
				from the Fund in excess of $100,000, shall—
							(1)provide to the President a report
				accounting for the uses of the funds by the Federal agency, including a
				description of ways in which those uses relate to—
								(A)oil pollution liability, compensation,
				prevention, preparedness, and removal;
								(B)natural resource damage assessment and
				restoration;
								(C)oil pollution research and development;
				and
								(D)other oil pollution-related activities;
				and
								(2)make each report available to the public
				and other interested parties via the Internet website of the National Pollution
				Funds Center.
							(c)Authorization of
				AppropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
						.
			(b)Conforming AmendmentThe table of sections in section 2 of the
			 Oil Pollution Act of 1990 (33 U.S.C. prec. 1001) is amended by inserting after
			 the item relating to section 1020 the following:
				
					
						Sec. 1021. Audits and
				reports.
					
					.
			
	
		June 27, 2008
		Reported without amendment
	
